UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7465


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HENRY EARL MILLER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-00548-HFF)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In    February       2006,      Henry     Earl     Miller        filed    in     the

district court a letter challenging his conviction and 300-month

sentence imposed following his guilty plea to armed robbery,

using and carrying a firearm during a crime of violence, and

aiding   and      abetting      in    these    offenses.           The    district          court

properly characterized this letter as a 28 U.S.C.A. § 2255 (West

2006 & Supp. 2009) motion, and ultimately denied relief.                                Miller

has since filed numerous motions in the district court seeking

to reinstate his ability to file a § 2255 motion.

             Miller now appeals the district court’s text orders

denying his motions in which he again challenges the district

court’s characterization of his February 2006 letter as a § 2255

motion and seeks to file another § 2255 motion.

             The orders are not appealable unless a circuit justice

or   judge   issues       a    certificate        of   appealability.            28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent      “a       substantial      showing        of    the       denial    of      a

constitutional       right.”           28    U.S.C.    §    2253(c)(2)         (2006).          A

prisoner       satisfies        this        standard       by      demonstrating             that

reasonable        jurists      would    find      that     any     assessment          of     the

constitutional       claims      by    the    district        court      is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

                                              2
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Miller has

not made the requisite showing.                  Accordingly, we deny Miller’s

motion    for    a     certificate     of     appealability        and   dismiss    the

appeal.     We       also   deny    Miller’s     motions      to   address    counsel’s

failure to file a notice of appeal, to accept apology, and for

clarification.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court      and    argument     would   not    aid   the     decisional

process.

                                                                              DISMISSED




                                            3